SANBORN, Circuit Judge.
I concur in the views expressed in the foregoing opinion relative to the title to lots 1 and 3, and as to lot 8 I concur in the result, on the ground that the construction of the switch track on that lot by the Railroad Company evidenced an intention to comply with the condition in the deed, and the first evidence of an abandonment of that intention and of the use of the lot for a railroad disclosed by the findings is its lease to the Smelting Company on April 23, 1886, within ten years of the commencement of the action. But I do not assent to the proposition that a grantor may not, by laches and acquiescence, waive his right and bar his action to recover vacant and unoccupied land for a breach of a condition subsequent. If the condition subsequent is negative in its character, if it does not require the use or occupancy of the land granted, then I agree that acquiescence in its vacancy may not waive the condition. But where the condition subsequent expressly re'quires the occupancy and use of the premises by the grantee for a specified purpose within a reasonable time, as in the case at bar, then the mere vacancy for an unreasonable length of time is itself a breach of the condition, and gives rise to a right of action for the recovery of the land; and, if the grantor does not enforce the right or bring the action within the time limited by the statute of limitations for the commencement of such actions, no sound reason occurs to me why, upon general principles, his laches and the limi-
tation of the statute are not alike fatal to him. “The strongest equity may be forfeited by laches or abandoned by acquiescence” (Swift v. Smith, 79 Fed. 709, 712, 25 C. C. A. 154, 158, 49 U. S. App. 181, 186; Peebles v. Reading, 8 Serg. & R. 484, 493; Great West Min. Co. v. Woodmas of Alston Min. Co., 14 Colo. 90, 95, 23 Pac. 908; Sullivan v. Railroad Co., 94 U. S. 806, 811, 24 L. Ed. 324); and it seems to me that a mere right to enforce a forfeiture, which is never favored in the law, may be forfeited or waived in the same way (1 Warv. Vend. p. 450, § 9; Ludlow v. Railroad Co., 12 Barb. 440, 445; Jones v. McLain [Tex. Civ. App.] 41 S. W. 714, 715; Kenner v. Contract Co., 9 Bush, 202; Coon v. Brickett, 2 N. H. 163, 165; 2 Washb. Real Prop. p. 20, § 18).